Judgment, Supreme Court, Bronx County (Barbara Newman, J.), rendered January 5, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 7 to 14 years, unanimously affirmed.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203; People v Walker, 83 NY2d 455, 458-459; People v Pavao, 59 NY2d 282, 292).
Defendant’s claim that the People introduced inadmissible hearsay is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the alleged hearsay statements were not admitted for their truth, but as background information explaining how the police came to focus on defendant (see People v Tosca, 98 NY2d 660).
We perceive no basis to reduce the sentence. Concur — Tom, J.P., Andrias, Saxe, Buckley and Lerner, JJ.